Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed 1/28/22 are persuasive regarding Fan 2018/0299727 failing to meet the limitations of, “a part of an incident light of first color that is reflected by the light incident surface is a first reflected light, a part of the incident light of first color that is reflected by an interface between the first optical film layer and the second optical film layer is a second reflected light, and an optical path difference between the first reflected light and the second reflected light is an integer multiple of a wavelength of the incident light of first color.” The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	As for claim 1, the prior art fails to teach or disclose light conversion structure applied to a display device, comprising:
a light filter structure comprising a first and a second optical film layer alternately arranged and attached 
 a total number of the first and second optical film layer being N, an even number, and a refractive index of the first optical film layer is greater 
a part of an incident light of first color that is reflected by the light incident surface is a first reflected light a part of the incident light of first color that is reflected by an interface between the first optical film layer and the second optical film layer is a second reflected light, and an optical path difference between the first reflected light and the second reflected light is an integer multiple of a wavelength of the incident light of first color.
	The closest prior art found was Fan US 2018/0299727. Fan discloses light conversion structure applied to a display device, comprising:  a light filter structure comprising a first optical film layer and a second optical film layer which are alternately arranged and attached to each other (see 1111 and 1112 alternately arranged in Figure 2), a total number of the first optical film layer and the second optical film layer being N, wherein N is an even number (Fig 2 shows 6 layers), and a refractive index of the first optical film layer is greater (first film 1111 is higher) than that of the second optical film layer (second film 1112 is lower in refractive index, see paragraph 0020), one of a surface of the first optical film layer far away from the second optical film layer and a surface of the second optical film layer far away from the first optical film layer is a light incident surface of the light filter structure (for example, bottom surface of 1111 Fig 2 is the light incident layer since Figure 2 corresponds to reflective filter layer 111 of Fig 1), and the other one of the surface of the first optical film layer far away from the second optical film layer and the surface of the second optical film layer far away from the first optical film layer is a light-exiting surface of the light filter structure (top layer of 1112 is the light exiting layer), wherein a part of an incident light of first color that is reflected by the light incident surface is a first reflected light; however, Fan fails to teach or render a part of an incident light of first color that is reflected by the light incident surface is a first reflected light a part of the incident light of first color that is reflected by an interface between the first optical film layer and the second optical film layer is a second reflected light, and an optical path difference between the first reflected light and the second reflected light is an integer multiple of a wavelength of the incident light of first color.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YAMADA ‘639 and EBIHARA ‘474 are cited as relevant prior art for having structures that recite relationships between first and second optical film layers, but do not specifically teach the allowable subject matter of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875